[Cite as State v. Harvey, 2022-Ohio-422.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,
                                                          CASE NO. 3-21-09
       PLAINTIFF-APPELLEE,

       v.

CEEJAY HARVEY,                                            OPINION

       DEFENDANT-APPELLANT.



                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 20-CR-0330

                                      Judgment Affirmed

                           Date of Decision: February 14, 2022



APPEARANCES:

        Edwin M. Bibler for Appellant

        Ryan M. Hoovler for Appellee
Case No. 3-21-09


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Ceejay Harvey (“Harvey”) brings this appeal from

the judgment of the Court of Common Pleas of Crawford County imposing a prison

term for a violation of community control sanctions. Harvey claims on appeal that

the trial court erred by imposing a prison term instead of continuing community

control. For the reasons set forth below, the judgment is affirmed.

       {¶2} On October 28, 2020, Harvey entered a guilty plea to one count of

domestic violence in violation of R.C. 2919.25(A). Doc. 11. The trial court

sentenced Harvey to five years of community control and advised Harvey that if he

failed to abide by the community control sanctions, he could be sentenced to a prison

term of 36 months. Doc. 12. On June 1, 2021, a show cause motion was filed

alleging that Harvey violated three terms of his probation by absconding from

supervision since November 26, 2020, and tested positive on May 31, 2021 for

multiple illegal substances including methamphetamine, cocaine, and fentanyl.

Doc. 14. The trial court held a motion on the hearing on June 30, 2021. Doc. 20.

Harvey admitted to the violations at the hearing. Doc. 20. The trial court then found

Harvey to be in violation and revoked the community control, imposing a prison

term of 24 months in prison. Doc. 20. Harvey appealed from this judgment and on

appeal raises the following assignment of error.

       The trial court erred when it found that [Harvey] was no longer
       amenable to community control sanctions and revoked


                                         -2-
Case No. 3-21-09


       [Harvey’s] community control and imposed a twenty-four (24)
       month prison term.

       {¶3} In the sole assignment of error, Harvey claims that he was amenable to

community control sanctions and the trial court erred in finding otherwise. The trial

court is guided as to what it can do if there is a violation of community control

conditions by R.C. 2929.15 which states in pertinent part as follows.

       (B)(1) If the conditions of a community control sanction imposed
       for a felony are violated or if the offender violates a law or leaves
       the state without the permission of the court or the offender’s
       probation officer, the sentencing court may impose on the violator
       one or more of the following penalties.

       (a) A longer time under the same sanction if the total time under
       the sanctions does not exceed the five-year limit specified in
       division (A) of this section;

       (b) A more restrictive sanction under sections 2929.16, 2929.17,
       or 2929.18 of the Revised Code, including but not limited to, a new
       term in a community-based correctional facility, halfway house,
       or jail pursuant to division (A)(6) of section 2929.16 of the Revised
       Code;

        (c) A prison term on the offender pursuant to sections 2929.14 of
       the Revised Code and division (B)(3) of this section * * *;

       ***

       (3) The prison term, if any, imposed on a violator pursuant to this
       division and Division (B)(1) of this section shall be within the
       range of prison terms described in this division and shall not
       exceed the prison term specified in the notice provided to the
       offender at the sentencing hearing pursuant to division (B)(2) of
       section 2929.19 of the Revised Code. * * *




                                         -3-
Case No. 3-21-09


R.C. 2929.15. Harvey was originally convicted of domestic violence, a felony of

the third degree. Pursuant to R.C. 2929.14, he was subject to a prison term of “nine,

twelve, eighteen, twenty-four, thirty, or thirty-six months.” R.C. 2929.14(A)(3)(b).

       {¶4} Here, Harvey argues that the trial court erred because by the time of the

hearing, he was making progress by attending counseling as required. However,

this does not change the fact that Harvey admitted to three violations. Specifically,

Harvey admitted to violating 1) rule 2 by absconding supervision since November

16, 2020, without providing the supervising officer with his new residence; 2) rule

5 by failing to complete an anger management/violence assessment and comply with

all counseling recommendations; and 3) rule 7 by testing positive for amphetamine,

buprenorphine, methamphetamine, marijuana, cocaine, and fentanyl. Doc. 14.

According to his supervising officer, Harvey appeared for the initial visit, completed

the paperwork, “and then never came back.” Tr. 5. The trial court subsequently

determined that “based upon his behavior, he’s not amenable to community control.

I mean, he didn’t accomplish anything that’s positive on community control because

he never reported.” Tr. 7. Despite Harvey’s argument, the record shows that Harvey

only began working on the assessment and counseling requirements once he was

back in jail. Additionally, the sentence imposed by the trial court was within the

range permitted. The trial court indicated that it had considered the statutory factors

set forth in R.C. 2929.11 and 2929.12. The trial court then imposed a prison term

lower than the one requested by the State. Given the record before this Court, there

                                         -4-
Case No. 3-21-09


is no basis for holding that the trial court erred by revoking community control and

imposing a prison term. The assignment of error is overruled.

       {¶5} Having found no prejudicial error in the particulars assigned and

argued, the judgment of the Court of Common Pleas of Crawford County is

affirmed.

                                                                Judgment Affirmed

MILLER and SHAW, J.J., concur.

/hls




                                        -5-